Citation Nr: 0109969	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder.  

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This matter arose as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied an application to reopen a 
claim of entitlement to service connection for a right foot 
disorder and entitlement to a permanent and total disability 
rating for pension purposes.  The veteran appealed these 
determinations to the Board of Veterans' Appeals (Board).  In 
September 1998, the Board found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a right foot disorder 
and denied the claim for nonservice-connected pension 
benefits.  The veteran's Motion for Reconsideration of this 
decision was denied by the Vice Chairman of the Board in 
April 1999.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
October 2000, the Court granted the Secretary's Motion for 
Remand, vacated the Board's decision, and remanded the case 
to the Board for readjudication.  Copies of the Court's Order 
and the motion of the Secretary have been placed in the 
claims file.  

In December 2000, the Board wrote to the veteran and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  A copy of this letter was 
sent to the veteran's representative.  Although the veteran 
indicated that he had no new evidence to submit, his 
representative submitted a memorandum dated in January 2001 
from a medical consultant regarding the issue of entitlement 
to service connection for a right foot condition.  The 
representative also submitted a written argument dated later 
that month in support of the veteran's appeal.  

The matter is now before the Board for further appellate 
consideration.  

In her written argument of January 2001, the representative 
raises the issue of entitlement to service connection for a 
left foot disorder.  This issue has not been adjudicated and 
is referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in December 1978 denied 
entitlement to service connection for residuals of a right 
foot injury.  

2.  The veteran did not initiate an appeal of this 
determination following notification thereof in January 1979.  

3.  The evidence received since the December 1978 rating 
decision is not wholly cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a right 
foot injury.  


CONCLUSIONS OF LAW

1.  The December 1978 rating decision denying service 
connection for residuals of a right foot injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1103 (2000).  

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right foot injury, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1978, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a right 
foot injury.  The veteran did not appeal that determination 
following notification thereof in January 1979.  The rating 
decision therefore became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.  However, a claim will be reopened 
if new and material evidence has been submitted since the 
last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  

Regardless of the RO's action, the Board must address the 
issue of whether new and material evidence has been presented 
to reopen the claim because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

The evidence of record at the time of the December 1978 
rating decision consisted of service medical records and the 
report of a VA examination.  The service medical records 
showed that a right foot disorder was noted at the time of 
the veteran's examination for enlistment.  In a 
contemporaneously dated report of medical history, the 
veteran stated that he had had surgery for a foot injury at 
age 15.  An examiner elaborated that the veteran had injured 
his foot six years earlier, when a firecracker exploded 
causing a fracture of his 5th toe.  The veteran reported that 
he had played organized sports since the injury.  On 
examination, the right foot was normal, except for several 
scars of the dorsum of the foot.  X-rays revealed an old 
healed fracture of the 5th metatarsal neck.  The examiner 
found that the veteran was fit for enlistment.  

The service medical records further showed that the veteran 
was treated at a podiatry clinic in April 1975.  He reported 
having an old injury to his right foot during his childhood.  
There were several well-healed, nonadherent scars on the 
foot.  The examiner noted that despite the veteran's being 
cleared for enlistment, he began to have pain during basic 
training.  On examination, there was pain in the midtarsal 
area.  There was mild to moderate pronation.  The range of 
motion was full.  X-rays showed no significant residuals of 
the foot injury.  In the ensuing months, the veteran was seen 
several times with complaints of right foot pain.  X-rays 
taken in August 1975 showed degenerative arthritic changes in 
the midtarsal joint and in the 3rd, 4th and 5th metatarsal 
joints.  An examiner recorded a diagnosis of post-traumatic 
degenerative arthritis.  A profile precluded the veteran from 
running, standing more than one hour, and walking or marching 
more than one mile.  Treatment notes dated in October 1975 
showed that the veteran had complaints of pain in the area of 
the 4th and 5th metatarsals of the right foot after twisting 
his foot the day before.  The examiner noted that the veteran 
had been on a permanent profile and wore a wooden shoe issued 
to him by a podiatrist.  An examination of the right foot 
revealed numerous well-healed scars and tenderness over the 
4th and 5th metatarsals.  

During a periodic medical examination in May 1976, the 
veteran reported that his right foot was injured prior to his 
entry into service when a firecracker exploded over the 
dorsum of his right foot.  He underwent an operative 
procedure that, according to the examiner, was probably a 
debridement and closure.  Due to the injury, he currently had 
degenerative arthritis of the right 4th and 5th midtarsal 
joints.  An orthopedist recorded an impression of 
degenerative arthritis of the right mid-foot.  During 
treatment in June 1976, the veteran reported that he had 
twisted his right ankle while jumping off a truck.  An 
examiner entered an impression of sprained ankle.  In June 
1977, the veteran underwent an examination for separation 
from service.  An examiner noted that the veteran had a 
painful heel and arch on the right foot.  A copy of a report 
of findings made during a contemporaneous podiatry 
consultation is illegible.  

During a VA examination in September 1978, the veteran 
reported that he had a sensation of pins sticking into his 
right foot with walking and standing.  He told the examiner 
that he had hit his right foot against the metal part of a 
large machine during service, crushing his 5th toe.  He also 
said that he had worn a cast for about a month.  He also 
reported a preservice injury to the 2nd, 3rd, and 4th toes from 
a jump.  His current complaint was of near constant ache, 
worse from standing and walking.  He denied having any 
treatment for these complaints since his separation from 
service.  On examination, there was no redness, heat, 
swelling, pain to palpation, or limitation of motion of any 
joints.  His right foot had 3rd degree planus.  The left foot 
was normal.  The right foot had flattening of both the 
transverse and longitudinal arches.  There was pronation of 
the inner border of the foot.  There was an obvious 4-inch 
scar running down the dorsum of the foot over the entire 3rd 
metatarsal.  Plantar flexion and dorsiflexion were normal.  
Inversion was lacking by 30 degrees.  Eversion was more than 
normal compared to the left foot.  There was normal extension 
and flexion of the toes.  X-rays showed increased densities 
in the 2nd metatarsal, which was felt to be consistent with 
healed stress fracture.  There were also osteoarthritic 
changes in the 2nd and 3rd tarsometatarsal joints.  The 
examiner recorded a diagnosis of symptomatic old injury to 
the right foot, with flattening of both arches, and with 
fracture of the 2nd, 3rd, 4th, and 5th metatarsals.  

The basis of the RO's December 1978 denial was that the 
service medical records showed that the right foot injury 
occurred prior to the veteran's service and contained no 
indication that the veteran injured his right foot during his 
active service.  Implicit in this determination was a finding 
that disability from a preservice right foot injury did not 
increase in severity during the veteran's active service or 
that if it did, the increase was not beyond the normal 
progress of the disease process.  

The evidence received since the December 1978 rating decision 
consists of VA outpatient treatment records and reports of VA 
examinations.  VA outpatient treatment records dated in 
October 1994 show that the veteran had complaints of pain in 
his left foot with "hard pain" for the previous six to 
eight months.  In November 1994, the veteran was issued 
crutches.  Notes of a physical therapy consultation dated in 
November 1994 show that the veteran gave a history of an 
explosive wound with surgical repair to his right foot prior 
to his entry into service.  He told the examiner that the 
foot injury was aggravated by his service.  He also gave a 
history of increased pain over a short period of time.  In 
January 1995, an examiner noted that X-rays showed severe 
degenerative changes in the right transmetatarsal area.  The 
diagnostic impression was old trauma to the right foot with 
secondary degenerative joint disease.  

During a VA examination in February 1995, the veteran gave a 
history of the gradual onset of pain with weight bearing.  
Initially, he told the examiner that he had stepped on a 
mine, but he then indicated that he was injured prior to his 
enlistment when M-80 fireworks exploded.  It was reported 
that he subsequently developed weight-bearing discomfort.  
The examiner noted that during his service, the veteran had 
been issued a wooden shoe and crutches, apparently for a 
broken toe.  He was currently taking Naprosyn for foot pain.  
On examination, the right foot had a 6-inch curvilinear scar, 
which the examiner reported was from debridement.  There was 
minimal hallux valgus deformity bilaterally.  Examination of 
the right foot was otherwise unremarkable, but the veteran 
used crutches for minimal weight bearing and elevated his 
foot for apparent discomfort.  X-rays were interpreted by the 
radiologist as showing degenerative joint disease of the 1st 
through 3rd tarsometatarsal joints, possibly post-traumatic 
in etiology.  There was no evidence of acute injury.  The 
visualized soft tissues were intact.  The examiner entered a 
diagnosis of preservice fireworks injury and debridement of 
the veteran's right foot at age 17 with subsequent 
development of weight bearing pain in the right foot only, 
with findings of mild bilateral hallux valgus.  

During a VA examination in June 1996, the veteran complained 
of pain in his right foot and leg in the foreleg area.  He 
gave unclear reports of an injury to his right foot.  The 
examiner noted a 6-inch curvilinear scar on the dorsum of the 
right foot, transversing the distal metatarsals.  The 
forefoot area was tender to touch.  The examiner reported a 
diagnosis of 1st through 3rd metatarsal fractures with 
degenerative joint disease.  

More recent VA outpatient treatment records show that the 
veteran has continued to have treatment for complaints of 
right foot pain.  The history and clinical findings noted 
during this treatment were similar to those that have been 
discussed above.  In general, these treatment notes indicate 
that the veteran had a preservice injury to his right foot 
from a firecracker explosion that was surgically repaired.  
In recent years, he had the onset of increased right foot 
pain with weight bearing.  X-rays showed degenerative 
arthritis in the mid-foot area.  These records do not contain 
a medical opinion indicating that the veteran acquired any 
current right foot disability during his active military 
service.  

In January 2001, however, a medical consultant for the 
veteran's representative submitted a memorandum indicating 
that she had reviewed the claims file and pertinent medical 
records.  The physician stated that the radiological reports 
in service strongly suggested that at the time of the 
veteran's entry into service, there was no evidence of 
degenerative changes in the right foot.  The degenerative 
changes were first revealed in a report dated August 25, 
1975, a year after the veteran's entry on active duty.  The 
physician said that although the injury preexisted service, 
the degenerative changes of the right foot did not.  The 
physician noted that the August 1975 radiological report 
indicates that degenerative changes were found in both feet 
and were not confined to the injured right foot, which also 
suggested that the degenerative changes might not necessarily 
be related to the preservice trauma.  The physician stated 
that there was evidence to suggest that the veteran suffered 
injury to his right foot prior to service and evidence to 
suggest that the presence of degenerative changes were first 
noted a year after entry into service.  The physician 
therefore concluded that it was as likely as not that there 
was aggravation of the injury during service resulting in 
progressively worsening disease and chronic right foot pain.  

The evidence received since the December 1978 rating decision 
that denied service connection for a right foot disorder is 
new in the sense that it was not contained in the record at 
the time of the prior final rating decision and is not wholly 
cumulative.  Therefore, the Board must determine if the 
evidence is material.  The new evidence demonstrates that the 
veteran had chronic residuals of a right foot injury 
essentially consistent with the findings in service and 
shortly thereafter.  The new evidence also includes a medical 
opinion providing alternative theories of entitlement:  
Either aggravation of a preexisting right foot injury, or a 
superimposed right foot disability manifested by degenerative 
changes that were initially shown during the veteran's active 
duty.  

In determining whether newly submitted evidence is material, 
the Board is guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system.  That court has held that although not every 
piece of new evidence is material, some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it will not eventually convince the Board to alter its 
decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board is of the opinion that the newly submitted 
evidence, when considered in connection with the evidence 
previously of record, must certainly be considered so 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  The newly submitted evidence is 
thus new and material.  It follows that the claim for service 
connection for residuals of a right foot injury must be 
reopened.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a right foot injury is granted.  


REMAND

Although new and material evidence has been submitted with 
respect to the claim for service connection for residuals of 
a right foot injury, there remained until recently the 
question of whether the reopened claim was well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  See, e.g., Winters 
v. West, 12 Vet. App. 203, 206-7 (1999).  However, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which, among other things, eliminates the requirement 
that a claim be well grounded and redefines the obligations 
of VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
On remand, the RO must ensure that all development and 
notification requirements of the Act are complied with.  

The veteran essentially contends that he has current 
disability of the right foot that was acquired from an injury 
sustained in service or that resulted from the aggravation of 
a preservice right foot injury during service.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board is of the opinion that a thorough VA orthopedic 
examination that takes into account the evidence of record is 
necessary in order to determine the etiology of the veteran's 
right foot disability.  The Board observes that the 
physician's opinion of January 2001 did not specifically 
mention the history elicited on VA examination in September 
1978, when the veteran reported a preservice fracture of the 
right 2nd, 3rd, and 4th toes from a jump at about the age of 
17.  This history raises the question of whether the 
arthritis visualized in August 1975 constituted the natural 
progression of a preservice injury.  

The Board notes that part of the basis for the Court's action 
in remanding this case was the failure of VA at hearings in 
May 1996 and May 1998 to suggest the submission of evidence 
overlooked by the veteran that would have been to his 
advantage, contrary to the holding in Constantino v. West, 12 
Vet. App. 517, 520 (1999).  In view of the Board's action 
herein, and in light of the intervening change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
that objection has essentially been answered.  

In addition, the veteran claims entitlement to nonservice-
connected pension benefits.  A veteran who has the requisite 
service, and who is permanently and totally disabled from 
disorders not the result of his own misconduct, shall be 
rated as permanently and totally disabled and paid disability 
pension.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 4.17 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-pronged test for pension 
eligibility:  (1) service during a period of war, and (2) 
permanent and total disability.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992).  The veteran has the first requisite of 
wartime service, having served more than 90 days during the 
Vietnam Era.  38 U.S.C.A. § 101(29) (West Supp. 2000); 38 
C.F.R. § 3.2(f) (2000).  The second requirement, permanent 
and total disability, may be shown in either of two ways:  
(1) That the veteran is unemployable as a result of a 
lifetime disability, or (2) that he suffers from a lifetime 
disability that would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation.  Brown, 2 Vet. App. at 446; 38 U.S.C.A. § 
1502 (West 1991).  Thus, pension eligibility is determined 
under both a subjective standard and an "average person" or 
objective standard.  

In Talley v. Derwinski, 2 Vet. App. 282, 287-88 (1992), the 
Court held that 38 C.F.R. § 4.15, in establishing general 
policies for determining total ratings, establishes the 
objective standard of average impairment in earning capacity, 
that is, "impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  The Court said that, 
concomitantly, 38 C.F.R. §§ 4.17 and 3.321(b)(2), taken 
together, carry out the subjective mandate of 38 U.S.C.A. § 
1521(a) by providing pension eligibility for a veteran whose 
disability does not meet the objective criteria but which, 
for that particular veteran, is so incapacitating as to 
preclude a substantially gainful occupation.  

The record reflects that the veteran was born in October 1951 
and has testified that he attained a general equivalency 
diploma (GED) while on active duty.  During service, he 
worked as a stock clerk.  Following separation, he worked as 
a welder.  The veteran said that he was last employed in 
1991.  

The record indicates that, in addition to right foot 
disability, the veteran has an unspecified cognitive disorder 
and undifferentiated somatoform disorder, and left hallux 
valgus.  The veteran testified in May 1998 that he also had 
back problems.  The record shows that he last underwent a VA 
examination in 1996.  The record must be supplemented by 
general medical and psychiatric examinations in order to 
determine the current severity of his disabilities for 
pension purposes.  

The record indicates that the veteran was notified in June 
1999 that he had been granted Social Security disability 
benefits by an Administrative Law Judge in Atlanta, effective 
from October 1991.  The records associated with this finding 
should be obtained and associated with the claims file.  

The record also indicates that the veteran has been treated 
by VA subsequent to April 1998, the date of the last report 
of record that is readable.  (The VA reports that the veteran 
has submitted are copies of poor quality that are very hard 
to read.)  He testified in May 1998 that he was going once a 
month to the mental health facility "at Claremont" 
(presumably, the VA Medical Center (VAMC) in Decatur, 
Georgia).  His representative stated at that time that the 
veteran had been seen in a number of clinics at the VAMC, 
including orthopedics, podiatry, prosthetics, occupational 
therapy, physical therapy, and by his "green team doctor."  
The RO should obtain all pertinent treatment reports for the 
veteran.  He appears also to have been treated at the VAMC in 
Tuskegee, Alabama.  

Prior to scheduling the veteran to undergo a VA examination, 
the RO should obtain and associate with the claims file all 
outstanding pertinent records, to specifically include VA 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The veteran should be 
specifically advised that with respect to 
any service connection claim, a medical 
opinion relating any current claimed 
disability to service or to an incident 
of service origin would strengthen such 
claims and that, with respect to his 
claim for nonservice-connected pension 
benefits, a medical opinion that he is 
unable to secure and follow a 
substantially gainful occupation by 
reason of disabilities that are likely to 
be permanent (38 C.F.R. § 4.17) would 
strengthen that claim.  Any such 
submissions should be associated with the 
claims file.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facilities at 
which the veteran has been treated, and 
from any other relevant source(s) or 
facility(ies) identified by the veteran.  
This should include the Social Security 
Administration records supporting the 
grant of Social Security disability 
benefits that were made effective from 
October 1991.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the veteran should be 
afforded VA orthopedic examination to 
determine the nature and extent of any 
current right foot disability.  All 
indicated tests and studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the entire record in detail, 
including the service medical records and 
the January 2001 opinion of the medical 
consultant for The American Legion, and 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any current right foot 
disability was acquired during service.  
In particular, the examiner is requested 
to express an opinion as to whether the 
preexisting right foot disorder underwent 
pathological advancement beyond the 
natural progress of the disease process 
during service or whether, in the 
alternative, the veteran developed 
superimposed right foot disability during 
service that is related to any current 
right foot pathology.  All examination 
findings, along with the complete 
rationale for any opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

4.  The veteran should also be afforded 
VA general medical and psychiatric 
examinations to determine the current 
severity of all organic and mental 
disorders found to be present.  All 
indicated tests and studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiners are requested to 
express opinions as to whether the 
veteran's current disabilities preclude 
him from securing or following a 
substantially gainful occupation.  The 
claims file should be made available for 
their review prior to the veteran's 
examinations.  All examination findings, 
along with the complete rationale for any 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following completion of the requested 
development and any further indicated 
development, the RO should adjudicate the 
claim of entitlement to service 
connection for residuals of a right foot 
injury on de novo basis without regard to 
the finality of any prior rating 
decision.  The RO should also 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes.  In addressing 
these issues, the RO should consider all 
relevant evidence of record, including 
the testimony rendered by the veteran 
before the Board in May 1998.  

7.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



